Citation Nr: 1044280	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  05-24 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than April 3, 2002 for 
the grant of service connection for posttraumatic stress disorder 
(PTSD), originally claimed as a neuropsychiatric disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

M. Riley, Counsel





INTRODUCTION

The Veteran served on active duty from October 1967 to June 1970.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, granted entitlement 
to service connection for PTSD with an initial 100 percent 
evaluation assigned, effective April 3, 2002.  Jurisdiction over 
the claims folder is currently held by the RO in Atlanta, 
Georgia.  

In May 2007, the Board denied the claim for an earlier effective 
date for the grant of service connection for PTSD.  The Veteran 
appealed this denial to the Court of Appeals for Veterans Claims 
(Court).   In January 2009, the Court granted a Joint Motion for 
Remand filed by the parties, which requested that the May 2007 
decision be vacated and remanded.  The appeal was returned to the 
Board and, in August 2009, the Board remanded the matter for 
further development.  The case has now returned to the Board for 
further action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to service 
connection for a neuropsychiatric condition in November 1970; the 
claim was abandoned and a VA decision was not issued.  

2.  The Veteran did not file another claim for compensation until 
April 3, 2002, when his claim for entitlement to service 
connection for PTSD was received by VA.

3.  Service connection for PTSD was granted in an April 2005 
rating decision with an initial 100 percent evaluation assigned, 
effective April 3, 2002.

CONCLUSION OF LAW

The criteria for an effective date earlier than April 3, 2002 for 
the grant of service connection for PTSD are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.158 (1970 & 2010), 
3.156(c) (2003 & 2010), 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an earlier effective date is warranted 
for the grant of service connection for PTSD.  His specific 
arguments with respect to the claim are two-fold; first, he 
contends that a previous claim for entitlement to service 
connection for a psychiatric disorder was never denied in a final 
decision and was therefore pending at the time of the April 2005 
rating decision that granted entitlement to service connection 
for PTSD.  Second, the Veteran argues that even if a final 
decision was issued with respect to his previous claim, an 
earlier effective date is warranted as the April 2005 reopening 
and granting of his claim was based on the receipt of new service 
department records in accordance with 38 C.F.R. § 3.156(c) (2003 
& 2010).  

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  Unless 
expressly provided otherwise, the effective date of an award or 
evaluation is "fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation 
states that the effective date of an award of compensation based 
on an original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 C.F.R. § 
3.400.  In cases where the original claim is filed within one 
year after discharge from active duty and that claim is decided 
favorably, the effective date of the grant of service connection 
may commence the day after discharge from service.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

The Veteran's initial claim for service connection for a 
neuropsychiatric disorder was received by VA on November 5, 1970, 
within a year from his separation from active duty service in 
June 1970.  In response to the claim for service connection, the 
RO issued a December 1970 letter asking the Veteran to provide 
the complete name and address of his physician.  No response to 
this letter was received.  The Veteran was also scheduled for a 
VA examination in December 1970, and while he initially reported 
for the examination, he left without ever being interviewed or 
examined.  

The record contains a VA Form 21-523 dated in January 1971 that 
indicates that the claim was disallowed on the basis of failure 
to report for VA examination and that FL 21-812 was used.  The 
record also contains the Form Letter 21-812, issued by the RO in 
January 1971.  This letter informed the Veteran that his claim 
had been denied due to his failure to report for the scheduled VA 
examination.   The Veteran was also told that no further action 
would be taken on his claim unless he reported a willingness to 
appear for an examination.  Upon receipt of such notification, 
his claim would be reconsidered after the VA examination was 
completed.  The RO took no further action on the Veteran's claim, 
and while his former representative argued in a statement 
attached to the August 2005 VA Form 646 that the Veteran 
requested that his December 1970 VA examination be rescheduled, 
there is no documentation to this effect in the claims folder.  
The evidence of record therefore establishes that the Veteran did 
not respond to the RO's January 1971 letter. 

The Board finds that the Veteran's November 1970 claim for 
service connection for a neuropsychiatric disorder was abandoned.  
Under 38 C.F.R. § 3.158, where evidence requested in connection 
with an original claim is not furnished within one year of the 
request, or the Veteran fails to respond to an order to report 
for a VA examination without adequate reason within one year from 
the date of request, the claim is to be considered abandoned.  
38 C.F.R. § 3.158(a), (b) (1970 & 2010).  In this case, the 
Veteran was requested to identify the name and address of his 
physician in the December 1970 letter, but did not respond.  
Similarly, while he initially appeared for his December 1970 VA 
examination, he left before the examination was conducted and 
therefore essentially failed to report.  The January 1971 letter 
from the RO informed the Veteran that his claim was being denied 
due to failure to report, but further action would be taken on 
his claim if he notified VA he would appear for a scheduled VA 
examination.  The Veteran never responded to the January 1971 
letter, and his claim was therefore abandoned. 

The Board notes that while the January 1971 letter states that 
the Veteran's claim was being "denied," the letter itself does 
not constitute a decision on the claim for service connection.  
In fact, the RO's actions with respect to the Veteran's November 
1970 claim clearly indicate that the claim was deemed abandoned 
rather than formally denied.  The issuance of the January 1971 
letter complied with the provisions of VA Adjudication Manual 
(M21-1) addressing abandoned claims in effect at that time.  In 
1971, the M21-1 provided that in instances where the Veteran did 
not submit requested evidence (or failed to appear for an 
examination) within the prescribed control period, a "record 
purpose disallowance" was prepared instead of a formal 
disallowance.  M21-1, Part IV, Chapter 16, paragraph 06(a) 
(January 5, 1966) (titled, "Disallowance at Expiration of 
Control Period").  The M21-1 further stated that Form 21-812 was 
used in the specific circumstance where a record purpose 
disallowance was issued due to the Veteran's failure to report 
for an examination.  Id.  The January 1971 letter sent to the 
Veteran was prepared on Form 21-812.  Furthermore, as recently 
pointed out by the Veteran and his representative, the January 
1971 letter from the RO did not include notification of the 
Veteran's procedural and appellate rights to appeal, as would be 
associated with an actual decision denying the claim.  Therefore, 
it is clear that the January 1971 letter did not constitute a 
decision on the Veteran's claim for service connection; it was 
instead intended to notify the Veteran of the evidence needed 
before such a decision could be issued.  As the Veteran never 
replied to this letter, the claim was then abandoned. 

Following the abandonment of his November 1970 claim, the Veteran 
did not file another claim for disability compensation until 
April 3, 2002, when his claim for entitlement to service 
connection for PTSD was received.  Service connection was granted 
for this disability in an April 2005 rating decision with an 
initial 100 percent evaluation assigned, effective April 3, 2002.  

The Veteran contends that his initial November 1970 claim for a 
neuropsychiatric disorder was still pending at the time of the 
April 2005 grant of service connection for PTSD.  He argues that 
the January 1971 letter from the RO served to deny his claim for 
service connection, but as he never received notice of his 
appellate rights, the decision never became final.  See 38 C.F.R. 
§ 3.103(b) (claimants and their representatives are entitled to 
notice of any decision made by VA and such notice shall include 
the necessary time limits and procedures to initiate an appeal).  
While the Board agrees that a final decision was not issued in 
January 1971, as discussed above, the Veteran's initial claim was 
abandoned rather than denied.  Thus, no decision was rendered on 
the November 1970 claim and it was not pending when service 
connection for PTSD was granted.  Furthermore, 38 C.F.R. § 3.158 
provides that if entitlement to the benefit sought is 
subsequently established after a previous abandonment of the 
claim, then the benefit cannot commence earlier than the date of 
the new claim.  Hence, 38 C.F.R. § 3.158 specifically prohibits 
the granting of an effective date earlier than April 3, 2002 in 
this case due to the abandonment of the Veteran's November 1970 
claim.  

The Board has also considered whether 38 C.F.R. § 3.156(c) is 
applicable to Veteran's claim.  This regulation provides that VA 
will reconsider a decision issued on a claim if relevant official 
service department records that were not of record at the time of 
the previous decision are later associated with the claims file.  
38 C.F.R. § 3.156(c)(1) (2003 & 2010).  While the provisions of 
38 C.F.R. § 3.156(c) were amended during the pendency of this 
appeal, effective October 6, 2006, the Court and the June 2005 
proposal to amend the regulation make clear that the 
interpretation of the regulation was not altered.  See 71 Fed. 
Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 38 C.F.R. § 
3.156(c))   Accordingly, both versions of 38 C.F.R. § 3.156(c) 
state that the effective date of any award of service connection 
based on the receipt of new service records is the date 
entitlement arose or the date VA received the previously decided 
claim, whichever is later.  38 C.F.R. § 3.156(c)(3); Vigil v. 
Peake, 22 Vet. App. 63 (2008).  

While the April 2005 grant of service connection was predicated 
on VA's receipt of service records that had not been of record in 
January 1971, the Board finds that 38 C.F.R. § 3.156(c) is 
inapplicable to the current case.  The regulation requires that 
VA have previously issued a decision on the claim.  See 38 C.F.R. 
§ 3.156(c)(1).  In this case, a decision was never issued with 
respect to the Veteran's November 1970 claim for service 
connection for a neuropsychiatric disorder.  Rather, the January 
1971 letter was, in essence, a request for the Veteran to 
communicate with VA about the evidence that was needed to decide 
his case on the merits.  The Veteran then abandoned his claim, 
and no decision was ever issued.  As a decision was not issued on 
the Veteran's November 1970 claim, the provisions of 38 C.F.R. 
§ 3.156(c) are not applicable to this case.  

Finally, the Board notes that the record contains medical 
evidence tending to support the Veteran's contention that his 
PTSD has existed since his separation from active duty service in 
June 1970.  In May 2010, a private psychiatrist determined that 
the Veteran's PTSD had its onset following his tour of duty in 
the Republic of Vietnam in 1969 and 1970, and a December 2009 VA 
psychiatric examiner also concluded that it was likely the 
Veteran had PTSD at the time he left military service.  
Regardless of whether or not the Veteran has manifested PTSD 
since June 1970 (or the equivalent thereof, as the diagnosis of 
PTSD did not exist in 1970), 38 C.F.R. § 3.158 and § 3.400 
clearly provide that the earliest effective date possible for the 
Veteran's claim for service connection for PTSD is the currently 
assigned date of April 3, 2002, the date the his most recent 
claim for compensation was received.  The Veteran's claim for an 
earlier effective date must therefore be denied. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The Veteran's claim for an earlier effective date is on appeal 
following an initial grant of service connection for PTSD.  The 
United States Court of Appeals of the Federal Circuit has held 
that once the underlying claim is granted, further notice as to 
downstream questions, such as the effective date, is not 
required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
VA's General Counsel also addressed this issue in a precedent 
opinion, holding that a SOC was required in cases involving a 
"downstream" issue, but 38 U.S.C.A. § 5103(a) did not require 
separate notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  The Veteran was provided a SOC in June 2005 in response 
to his disagreement with the effective date assigned for the 
grant of service connection for PTSD.  Therefore, no additional 
notice is required by the duty to notify.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to the claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  VA has obtained records of treatment 
reported by the Veteran, including service treatment records and 
records of VA treatment.  

The Board also finds that VA has complied with the August 2009 
remand orders of the Board.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  In response to the Board's remand, the 
Veteran was provided a VA examination in December 2009 which 
included a medical opinion addressing the onset of his PTSD.  A 
September 2009 letter also asked that the Veteran identify any 
private or VA treatment pertaining to his PTSD.  Although no 
specific response to this letter was received, the Veteran 
submitted a May 2010 private psychiatric examination report in 
support of his claim.  He has not identified any other treatment 
to allow for the procurement of such records by VA.  The case was 
readjudicated in the March 2010 supplemental statement of the 
case.  Therefore, VA has complied with the remand orders of the 
Board.  

For these reasons, the Board finds that VA has complied with the 
VCAA's notification and assistance requirements.  


ORDER

Entitlement to an effective date earlier than April 3, 2002 for 
the grant of service connection for PTSD, originally claimed as a 
neuropsychiatric disorder, is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


